Exhibit 10.1

AMGEN

 

 

Amgen

One Amgen Center Drive

M/S 28-5-C

Thousand Oaks, CA 91320-1799

805.447.1000

Fax: 805.499.6751

 

July 28,2016

Unilife Corporation

250 Cross Farm Lane

York, PA 17406

Attention: John C. Ryan

Facsimile No.: (717) 384-3402

 

Re:

Convertible Notes Due 2023

Dear John:

Reference is made to the Securities Purchase Agreement dated February 22, 2016
(the “Purchase Agreement”) among Unilife Corporation (“Holdings”), Unilife
Medical Solutions, Inc. and Amgen Inc. (“Amgen”), and to the 6% Senior Secured
Convertible Note Due 2023 dated February 22, 2016 issued to Amgen, and the
subsequent such notes that may be purchased by Amgen in 2017 and 2018 pursuant
to the Purchase Agreement (collectively, the ''Notes”).

Whereas each of Holdings, Unilife Medical Solutions, Inc. and Amgen desires to
limit the right of Amgen to convert the Notes into common stock of Holdings, and
notwithstanding Amgen's rights under the Notes to convert the Notes into common
stock of Holdings, Amgen agrees hereby that it shall not convert the Notes into
common stock of Holdings if, but solely to the extent, such conversion would
cause Amgen to beneficially own 10% or more of the outstanding common stock of
Holdings immediately following such conversion (the “Conversion Limit”).

Amgen shall have the unilateral right, in its sole discretion, to terminate the
Conversion Limit at any time by providing written notice of such termination in
accordance with the notice provisions of the Purchase Agreement (Section 10.3
thereof) to Holdings at least seventy-five (75) days prior to the date Amgen
will terminate the Conversion Limit. Except as explicitly set forth herein,
nothing in this letter is intended to limit, restrict or otherwise modify
Amgen's right to convert the Notes into common stock of Holdings, or to purchase
or sell common stock of Holdings.

 

 

 

 

--------------------------------------------------------------------------------

 

Please sign this letter below to confirm your agreement with the foregoing.

 

 

 

Sincerely,

 

 

 

 

 

Amgen, Inc.

 

 

 

 

 

 

 

 

By:

/s/ David Piacquad

 

 

 

Name:

David Piacquad

 

 

 

Title:

Sr. Vice President,

Business Development

 

Acknowledged and Agreed:

 

 

 

 

 

 

Unilife Corporation

 

Unilife Medical Solutions, Inc.

 

 

 

 

 

By:

/s/ John Ryan

 

By:

/s/ David Hastings

Name:

John Ryan

 

Name:

David Hastings

Title:

Interim President and Chief Executive Officer,

Senior Vice President, General Counsel and Secretary

 

Title:

Senior Vice President and

Chief Financial Officer

Amgen Contract No.: 2016653390-001

 